PER CURIAM.
Earl Joseph appeals from the trial court’s order revoking his community control. Appellant received community con*586trol for ms conviction of purchasing cocaine. The trial court revoked his community control after a hearing on the state’s affidavit of violation and sentenced appellant to four (4) years in prison.
Although the grounds for violation stated in paragraph one of the trial court’s Amended Warrant would not be sufficient to revoke appellant’s community control, we hold that the remaining grounds do constitute a valid basis for revocation. See Warren v. State, 499 So.2d 55 (Fla. 4th DCA 1987), Jones v. State, 479 So.2d 285 (Fla. 2d DCA 1985), and Haynes v. State, 571 So.2d 1380 (Fla. 2d DCA 1990). Accordingly, we affirm.
DELL, GUNTHER and POLEN, JJ., concur.